Case 1:17-cr-00010-DLH Document 145 Filed 06/21/19 Page 1 of 2

PROB 12C
(Rev. 2/13)

UNITED STATES DISTRICT COURT
for
DISTRICT OF NORTH DAKOTA

Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Darryl Shane Grady Case Number: 0868 1:17CR00010
Name of Sentencing Judicial Officer: Daniel L. Hovland, Chief U.S. District Court Judge

Date of Original Sentence: October 10, 2017

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone
Original Sentence: 163 days imprisonment, 3 years supervised release
Type of Supervision: TSR Date Supervision Commenced: 11/2/2017

Asst. U.S. Attorney: Rick L. Volk Defense Attorney: Chad R. McCabe

 

PETITIONING THE COURT

To issue a warrant

(To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation No. Nature of Noncompliance
1) On July 30, 2018, the defendant admitted to consuming alcohol, marijuana and
oxycodone. This is in violation of the standard and special conditions of his release.

2) On August 6, 2018, the defendant tested positive and admitted to the use of oxycodone.
This is in violation of the standard and special conditions of his release.

3) On February 2, 2019, the defendant tested positive and admitted to the use of oxycodone.
This is in violation of the standard and special conditions of his release.

4) On June 12, 2019, the defendant tested positive for fentanyl. This is in violation of the
standard and special conditions of his release.

5) On June 17, 2019, the defendant was in possession of fentanyl and drug paraphernalia at
his sober living residence. The defendant admitted to the use of fentanyl. This is in
violation of the standard and special conditions of his release.
Case 1:17-cr-00010-DLH Document 145 Filed 06/21/19 Page 2 of 2

PROB 12C

(Rev. 2/13)

Grady, Darryl
0868 1:17CRO00010

6) The defendant failed to participate in the recommended drug and alcohol treatment
program. This is in violation of the special conditions of his release.

U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the

arrest of Mr. Darryl Shane Grady and hearings be held to determine if he has violated the terms and
conditions of his supervised release.

The term of supervision should be:

XX Revoked.

(1 Extended for years, for a total term of years.

The conditions of supervision should be modified as follows:

I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 21, 2019

 

/s/ Fallon Clouse
U.S. Probation Officer

 

THE COURT ORDERS:

C1 No Action.

{J The Issuance of a Warrant/Matter Sealed Pending Arrest.
C1 The Issuance of a Summons.

{] Other

Chere 2. Heckhaltir

Signature of Judicial Officer

6-21-2019
Date
